PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/846,371
Filing Date: 19 Dec 2017
Appellant(s): LaVON et al.



__________________
Charles R. Matson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259).
Rejection under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel(US Pat. No. 67022798) in view of Laux(US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521).
Rejection under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel(US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Hasse (4657539).
Rejection under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (Us Pub. No. 20020072723) in view of Christoffel(US Pat. No. 67022798) in view of Laux(US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521)) in view of Hasse (4657539).
Rejection under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Robles (US Pat. No. 5997521)) in view of Groitzsch (US. Pub. No. 20040219854).
Rejection under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US .

(2) Response to Argument
Appellants allege that the rejections of claims 1-6, 9, and 10 under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) should be reversed.
Appellants allege that the rejections of claim 3 under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521) should be reversed.
Appellants allege that the rejections of claims 7 and 8 under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Hasse (4657539) should be reversed.
Appellants allege that the rejections of claim 11-17, and 20 under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (Us Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521) in view of Hasse (4657539) should be reversed.
Appellants allege that the rejections of claim 18 under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521) in view of Groitzsch (US. Pub. No. 20040219854) should be reversed.
Appellants allege that the rejections of claim 19 under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view 
Appellant argues that the pending claims are non-obvious because: I) The Office erroneously asserts that the claim limitations defining a particular Donning-Ratio is a statement of intended use of the device and is not interested to limit the structure of the device. The Office further commits error in asserting that the limitations merely require that an intended user has a dimension relative to the dimensions of the absorbent article. 2) The Office has not provided reasoning why it would have been obvious to modify front and back belts of the combination of Seitz, Ronn, Christoffel, and Laux with the leg flaps of Hasse. For the reasons that follow, the Examiner respectfully disagrees with Appellant, and believes that the rejections should be sustained.

I) Claims 1-6, 9, and 10 are obvious under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259).
A) The term ‘Donning-Ratio’ is a statement of intended use and should not be given patentable weight. 
The terms of the equations in claim 1 are as follows:
Donning-Ratio => a ratio of the Target-Hip to the Relaxed-Product-Waist-Width; essentially a normalized measure how much the waistband must stretch to fit a user.
Relaxed-Product-Waist-Width => the width of the waist of the article when unstretched (i.e. relaxed)
Target-Hip => hip size of user for which the product is designed
Average Target Weight => estimator for the average weight of individuals having the target hip
Of the variables presented in the claim, only the Relaxed-Product-Waist-Width is a structural characteristic of the device. All of the additional variables merely serve to define the device in terms of the dimensions of the user for which it was designed and thereby intended.
The term Donning-Ratio is a mathematical variable defined in the claims and specification by a series of equations which render the variable, ‘Donning-Ratio’, mathematically dependent on the variables, ‘Target-Hip’, which is further dependent on the variable ‘Average Targeted Weight’. Therefore, it is clear that the term ‘Donning-Ratio’ serves to mathematically link the Target Hip/Average Targeted Weight to the Relaxed Product Waist Width. Since the Target Hip, and Average Targeted Weight are statements of intended use, the donning ratio which is mathematically dependent on those variables, must also necessarily be a statement of intended use.
In essence, Appellant has written the claim such that the dimensions of the article must be in a particular proportion to dimensions of the user (i.e. hip size and weight); however, the user is not a structural element of the device and therefore no measurement of the user can possible limit the structure of said device. 

B) The claimed range of Donning-Ratio, and the variables of average targeted weight and relaxed product waist width, would be obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention through routine optimization.
Examiner understands that since Appellant has not addressed the obviousness rationale for optimizing the device of Seitz to meet the limitations of the claimed equation, that Appellant concurs with the Examiner’s arguments as presented. Excerpt from Examiner’s rejection provided below.

	
	Seitz provides clear motivation to optimize the sizing and fit (i.e. dimensions, proportions etc) based on factors such as body shape and body size. These teachings clearly indicate to a person having ordinary skill in the art at the time of the invention reading Seitz, that the size of the article relative to the size of the patient (i.e. the ratio of sizes) determines the fit and comfort of the user and is therefore result effective. Therefore, a person having ordinary skill in the art prior to the effective filing date of the claimed invention would have sufficient teachings, and motivation to optimize the device as proposed by the Examiner.

II) Claim 3 is obvious under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521).

  
III) Claims 7 and 8 are obvious under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Hasse (4657539).
A) Office provided clear reasoning as to why it would have been obvious to modify Seitz with the teachings of Hasse. Excerpt of rejection provided below.
Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed in claim 1. However Seitz fails to disclose “wherein one or both of the first plurality of elastics and the second plurality of elastics has an Pressure-Under-Strand of from about 0.1 toabout 1 psi.” Hasse teaches an analogous absorbent article (20) with elastic strands (25) that has a “Pressure-Under-Strand of from about 0.1 to about 1 psi.” (Hasse Col. 5 Il 18-20 i.e. .007 to 0.17 Kilograms/cm‘2). Hasse teaches strands (25) develop a skin contact pressure in use of about 0.007 to about 0.17 Kilograms/cm*2, which converts to about 0.0995 psi to about 2.417 psi. The claimed ranges lie inside the range taught by Hasse, See MPEP 2144.05 which states in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Lauxto include a “Pressure-Under-Strand of from about 0.1 to about 1 psi” in order to maintain sealing engagement with skin surfaces of the wearer during use while providing a comfortable fit, as suggested by Hasse in Col. 2 Il. 6-8. (p. 15, Final Office Action mailed 5/24/2021)

Although Hasse teaches that the plurality of elastics are for leg openings, the motivation that Hasse provides is clearly applicable to waist bands as well, and one of ordinary skill would immediately 

IV) Claims 11-17, and 20 are obvious under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (Us Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521) in view of Hasse (4657539).
Appellant repeats the arguments presented previously. See arguments above with respect to claim 1-6, 9, and 10 for detailed discussion.
Appellant repeats the arguments presented previously. See arguments above with respect to claims 7 and 8 for detailed discussion.

V) Claim 18 are obvious under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Robles (US Pat. No. 5997521) in view of Groitzsch (US. Pub. No. 20040219854).

Appellant repeats the arguments presented previously. See arguments above with respect to claims 7 and 8 for detailed discussion.

VI) Claims 19 is obvious under 35 U.S.C. 103(a) over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Robles (US Pat. No. 5997521) in view of Hasse in view of Hartono (20080134487).
Appellant repeats the arguments presented previously. See arguments above with respect to claim 1-6, 9, and 10 for detailed discussion.
Appellant repeats the arguments presented previously. See arguments above with respect to claims 7 and 8 for detailed discussion.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Benjamin J Klein/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.